TORRUELLA, Chief Judge
(Concurring).
I concur with the majority opinion but write separately to highlight an important issue that the majority fails to address — the absence of a public forum.
The regulation of speech in forums that have traditionally been available for public expression is subject to the highest degree of scrutiny. See Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45, 103 S.Ct. 948, 954-55, 74 L.Ed.2d 794 (1983). These “traditional public forums” include streets, sidewalks and parks. Id. In order to further aid citizens’ political discourse, the state may, from time to time, create a new public forum for the views of the community. The regulation of speech in these “designated” public forums is also subject to strict scrutiny. See id. at 46, 103 S.Ct. at 955-56. However, it is simply not true, as a matter of constitutional law, that each time a state actor solicits advertising, a designated public forum has been created by the government. See Lehman v. City of Shaker Heights, 418 U.S. 298, 94 S.Ct. 2714, 41 L.Ed.2d 770 (1974) (city may solicit advertising for its rapid transit cars while refusing political and public issue advertising).
The Supreme Court has held that “[t]he government does not create a public forum by inaction or by permitting limited discourse, but only by intentionally opening a nontraditional forum for public discourse.” Cornelius v. NAACP Legal Defense & Educ. Fund, Inc., 473 U.S. 788, 802, 105 S.Ct. 3439, 3449, 87 L.Ed.2d 567 (1985) (emphasis added); see also International Soc’y for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672, 680, 112 S.Ct. 2701, 2706, 120 L.Ed.2d 541 (1992) (when the government opens a forum for certain types of speech, a public forum has not been created unless the government intended to create a forum without limitations); United States v. Kokinda, 497 U.S. 720, 730, 110 S.Ct. 3115, 3121-22, 111 L.Ed.2d 571 (1990) (plurality opinion) (same); Perry, 460 U.S. at 48, 103 S.Ct. at 956-57 (same). Therefore, when school newspapers and yearbooks publish advertising alongside student articles and pictures, it cannot be said that editors are necessarily intending to open a forum for all public discourse.
This Circuit has observed that “in determining whether the government qua proprietor has designated public property to be a public forum, courts should be highly deferential to the government’s decisions to regulate speech” where those decisions do not evidence viewpoint discrimination. AIDS Action Committee of Mass. v. MBTA 42 F.3d 1, 9 (1st Cir.1994). It follows that the mere absence of a prior written policy against political and public issue advertising should not preclude the Musket from adopting such a policy when the need to do so becomes apparent, so long as the paper has not established a practice of publishing such material. See Cornelius, 473 U.S. at 802, 105 S.Ct. at 3448-49 (government’s intent regarding a forum for speech must be gleaned from policy and practice); Grace Bible Fellowship, Inc. v. Maine School Admin. Dist. No. 5, 941 F.2d 45, 47 (1st Cir.1991) (same). In this ease, the Musket had not published political or public issue advertising in the past, and Yeo’s request did not obligate the paper to begin publishing such material.
When the state solicits advertising for a nontraditional public forum, it is permitted to filter out pure political speech. See Lehman, 418 U.S. at 303-04, 94 S.Ct. at 2717-18. Disallowing this filter would shut down potentially robust activities, including many *256school newspapers, inhibiting the marketplace of ideas protected by the First Amendment. See Keyishian v. Board of Regents, 385 U.S. 589, 603, 87 S.Ct. 675, 683-84, 17 L.Ed.2d 629 (1967) (recognizing that schools are important loci of the “marketplace of ideas” protected by the First Amendment). While it is true that “[t]he line between ideological and nonideological speech is impossible to draw with accuracy,” Lehman, 418 U.S. at 319, 94 S.Ct. at 2725 (1974) (Brennan, J., dissenting), there is no such line-drawing problem in this case. For this additional reason, the district court must be affirmed.